t c memo united_states tax_court james m and jeri l minick petitioners v commissioner of internal revenue respondent docket no filed date james m and jeri l minick pro_se michael t sargent for respondent memorandum findings_of_fact and opinion paris judge respondent determined an income_tax deficiency of dollar_figure for petitioners’ tax_year after concessions the parties dispute the following whether petitioner james m minick mr minick was away from home within the meaning of sec_162 for business purposes during the taxable_year if mr minick was away from home within the meaning of sec_162 whether he sought reimbursement for claimed unreimbursed employee business_expenses for the taxable_year and whether mr minick and jeri l minick mrs minick are entitled to an itemized_deduction for unreimbursed employee business_expenses for the taxable_year as explained below this court holds that petitioners cannot deduct their claimed travel_expenses because mr minick was not away from home within the meaning of sec_162 and petitioners’ expenses were not ordinary and necessary business_expenses this determination makes any remaining issues moot findings_of_fact the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference and the facts stipulated are so found during the taxable_year mr and mrs minick petitioners maintained a personal_residence in eure gates county north carolina petitioners resided in eure at the time their petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure 2this issue is considered prior to the application of the percent of gross_income limitation imposed by sec_67 mr minick failed to appear at trial mrs minick testified on behalf of petitioners petitioners married in in eure mrs minick worked at a shipyard for years before her marriage to mr minick she raised her children from a prior marriage there on a property with a mobile home the eure residence she has been making mortgage payments on the eure residence for years she expressed an emotional attachment to the eure residence and believes that she would never sell it petitioners married when mrs minick was between jobs neither of the minicks had employment in eure during the tax_year at issue petitioners often traveled to virginia so that mrs minick could stay with and care for her sick mother petitioners considered virginia their home state in petitioners maintained virginia driver’s licenses and their cars were registered and titled in that state petitioners had to travel outside the eure area to find work mrs minick estimated that approximately percent of gates county residents received welfare benefits because that county’s impoverished economy could not offer any employment opportunities during mrs minick spent an undisclosed amount of time traveling between virginia eure and mr minick’s assigned jobsites mrs minick was not employed during that same year and only after that tax_year did mrs minick work at the same construction site as mr minick throughout pizzagalli construction pizzagalli hired mr minick as a field engineer and considered him an hourly employee pizzagalli was in south burlington vermont but mr minick worked elsewhere he worked where hospitals or water treatment plants were being built at each jobsite he surveyed the land at the beginning of the construction process the minicks did not live in or near the area where pizzagalli was located at anytime during the tax_year from date to date mr minick was assigned to a jobsite in taylors south carolina from date to date mr minick worked at an assigned jobsite in flowery branch georgia pizzagalli expected its hourly employees to live in motels while finding an apartment or other housing to rent near an assigned jobsite when not traveling between virginia and eure mrs minick accompanied mr minick to the assigned jobsites where they resided in a camper petitioners had purchased that camper to travel between the jobsites the cost of maintaining the camper was less than renting an apartment or other housing petitioners did not use the camper for camping mrs minick did not accompany mr minick when he lived in motels in september and date mr minick stayed at lake lanier lodges during petitioners maintained the eure residence they made mortgage payments and paid utilities expenses no one lived in the eure residence when petitioners were not there petitioners considered mr minick’s assigned jobsites to be temporary and intended to return to eure when possible petitioners timely filed a joint_return for the taxable_year the return indicated that petitioners’ home address was a post office box in harpers ferry west virginia petitioners claimed deductions for unreimbursed employee_expenses related to mr minick’s employment with pizzagalli petitioners claimed deductions for motels expenses of dollar_figure and living_expenses of dollar_figure before respondent had conceded certain expenses including business mileage phone expenses safety equipment tools and other miscellaneous expenses petitioners’ living_expenses included mortgage payments on the camper camper parking lot rent payments insurance on the camper gas tolls and repairs and maintenance on the camper those living_expenses also included insurance on the eure residence utilities payments for the eure residence life_insurance medical insurance and directv cable bills petitioners purchased an insurance_policy on mr minick’s life from chase 3petitioners claimed an itemized_deduction for unreimbursed employee business_expenses of dollar_figure for the taxable_year at the start of the trial respondent conceded that petitioners are entitled to a dollar_figure deduction for these expenses consisting of the following i safety equipment in the amount of dollar_figure ii a depreciation and sec_179 expense deduction for small tools in the amount of dollar_figure iii phone maintenance in the amount of dollar_figure and iv vehicle expenses of dollar_figure consisting of big_number miles at the applicable standard mileage rate insurance life co an insurance_policy on mrs minick’s life from zurich life_insurance co of america and an insurance_policy that would cover mrs minick’s medical_expenses from nns group_insurance opinion for the expenses remaining in dispute the parties have raised the following issues whether mr minick was away from home within the meaning of sec_162 for business purposes during the taxable_year if mr minick was away from home within the meaning of sec_162 whether he sought reimbursement for unreimbursed employee business_expenses for the taxable_year and whether petitioners are entitled to an itemized_deduction for unreimbursed employee business_expenses for the taxable_year as explained below this court holds that petitioners cannot deduct their claimed travel_expenses because mr minick was not away from home within the meaning of sec_162 and petitioners’ expenses were not ordinary and necessary business_expenses this determination makes the remaining issues moot deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to a deduction rule a 503_us_79 292_us_435 petitioners argue that their claimed unreimbursed employee business_expenses are deductible because they were incurred while mr minick was traveling away from home for business purposes sec_262 provides that a taxpayer generally cannot deduct personal living or family_expenses however sec_162 allows taxpayers to deduct travel_expenses paid_or_incurred while away from home in the pursuit of a trade_or_business travel_expenses include travel fares meals lodging and other expenses incident to travel sec_1_162-2 income_tax regs the deduction for away from home_travel_expenses alleviates the burden of duplicate living_expenses incurred by a taxpayer whose business needs require him to maintain two places of abode 49_tc_557 in order to claim a travel expense deduction a taxpayer must show that his expenses are ordinary and necessary that he was away from home when he incurred the expense and that the expense was incurred in pursuit of a trade_or_business 326_us_465 whether a particular expense fulfills these three conditions is generally a question of fact id all three conditions must be satisfied to claim the deduction see id pincite petitioners have failed to demonstrate that mr minick was away from home within the meaning of sec_162 and that their expenses were ordinary and necessary business_expenses under sec_162 the term ‘home’ does not have its usual and ordinary meaning 143_f3d_497 9th cir quotation marks omitted affg tcmemo_1995_559 this court has interpreted a taxpayer’s home under sec_162 to mean his principal place of employment and not where his personal_residence is located 74_tc_578 the court must consider the away from home requirement in light of the further requirement that the expense be the result of business exigencies 638_f2d_248 1st cir revg tcmemo_1979_299 where a taxpayer’s principal place of employment is other than his residence and he chooses not to move his residence for personal reasons his additional living and travel_expenses are a result of that personal choice such personal expenditures cannot be deemed ordinary and necessary business_expenses commissioner v flowers supra pincite 55_tc_783 an exception to the general_rule does exist a taxpayer may claim his personal_residence as his home in situations where the taxpayer is away from his home on a temporary rather than indefinite or permanent basis 358_us_59 kroll v commissioner supra if a taxpayer cannot show that he had both a permanent and temporary abode for business purposes during the year at issue he is not entitled to the deduction see kroll v commissioner supra farran v commissioner tcmemo_2007_151 bauer v commissioner tcmemo_1973_111 see also 438_f2d_905 2d cir holding that traveling salesman had no permanent place of abode 308_f2d_204 9th cir 47_tc_71 42_tc_981 39_tc_749 holding that engineer maintained no abode in area from which he was transferred the court may consider a taxpayer’s subjective intent as to the length of time he may wish to remain in a particular position but it is not a controlling factor in determining whether that position is temporary or indefinite see eg henderson v commissioner supra pincite in arguing that their home was their eure residence and that mr minick was temporarily away from that home while working at the assigned jobsites petitioners rely on the exception to the general_rule the court disagrees with petitioners’ inaccurate application of the law the court need not decide whether mr minick’s work at the assigned jobsites was temporary or indefinite if mr minick had no tax_home pursuant to sec_162 see eg hantzis v commissioner supra pincite stewart v commissioner ustc par 10th cir affg tcmemo_1971_307 an individual may be considered as an itinerant for purposes of sec_162 if that individual has neither a principal_place_of_business nor a place he resides permanently 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 see also hantzis v commissioner supra pincite finding that where a taxpayer is constantly on the move due to his work he is never ‘away’ from home the court considers all the facts and circumstances of a particular case to determine the existence of an individual’s tax_home henderson v commissioner supra pincite courts have examined the following objective factors set forth in revrul_73_529 1973_2_cb_37 with respect to this determination whether there exists a business connection to the location of the alleged tax_home whether duplicate living_expenses are incurred while traveling and while maintaining the alleged tax_home and whether personal connections exist to the alleged tax_home see henderson v commissioner supra pincite for the following reasons the court 4while revenue rulings do not have force of law they are instructive because they represent the interpretations of the agency responsible for enforcing the tax laws see 143_f3d_497 n 9th cir affg tcmemo_1995_559 see also 475_f2d_1063 10th cir affg tcmemo_1972_18 holds that eure was not mr minick’s tax_home and that he was an itinerant for the tax_year first mr minick had no business reason for his tax_home to be in eure petitioners contend that mr minick traveled to the assigned jobsites because no employment opportunities existed in the eure area during the year at issue mr minick spent approximately months at each of the two assigned jobsites during mr minick did not return to eure at any time for business purposes moreover petitioners gave no indication of any foreseeable ability or intention to return to eure for business purposes petitioners had no business reason for maintaining their eure residence courts may regard a taxpayer’s decision to keep his family at his previously established residence as motivated by personal reasons unrelated to his trade_or_business where a taxpayer has no business ties to the area of that residence and when the prospects for employment in his chosen profession are better away from the area than in it tucker v commissioner supra pincite see also hantzis v commissioner f 2d pincite this is so even though his job in another place lasts for less than a year see eg tucker v commissioner supra under some circumstances a job duration of months may be short enough to merit a finding that it would be unreasonable to expect the taxpayer to move his family however this court cannot reach such a conclusion here where mr minick has no business relationship with the eure area for tax_home purposes mrs minick also had no business ties to the eure residence on account of her unemployment during the year in issue however this fact is not dispositive since the deduction claimed is not for her business activities in cases involving spouses with careers in different locations each must independently satisfy the requirement that deductions taken for travel_expenses incurred in the pursuit of a trade_or_business arise while he or she is away from home hantzis v commissioner supra pincite n second petitioners failed to show that their living_expenses incurred in the maintenance of the eure residence had the requisite business connection in petitioners made mortgage and utilities payments for the eure residence however mrs minick testified that petitioners’ home was virginia during that time and that petitioners’ driver’s licenses as we1l as the registration and title to their car were issued by the state of virginia mrs minick accompanied mr minick at his assigned jobsites where they resided in a camper5 purchased for the purpose of traveling between the jobsites mrs minick 5the court notes that petitioners had already received deductions for their use of the camper at the commencement of the trial respondent conceded vehicle expenses of dollar_figure for big_number miles at the applicable standard mileage rate appears to have spent a negligible amount of time at the eure residence and mr minick seemingly did not return to eure at all during the year in issue in any event any duplicate living_expenses are attributable to petitioners’ personal choice and are not dictated by the exigencies or demands of mr minick’s business in the light of petitioners’ failure to establish the existence of any business relationship with the eure area the court finds neither that the eure residence was mr minick’s tax_home nor that he incurred the expenses in question while away from home within the meaning of sec_162 for the tax_year petitioners deducted motels expenses and living_expenses relating to the purchase and maintenance of their camper as discussed previously mr minick for the tax_year was not away from home within the meaning of sec_162 the local motels and the camper allowed mr minick to maintain his peripatetic lifestyle mr minick’s motel expenses and the cost of purchasing and using the camper were not dictated by the exigencies of his engineering trade the court concludes that these motel and camper expenses are all personal expenses that cannot be deducted under sec_162 likewise the court concludes petitioners’ expenses_incurred in the maintenance of the eure residence are not deductible under sec_162 petitioners deducted other living_expenses consisting of insurance premiums and utility bills for the tax_year these expenses arose out of mrs minick’s choice to maintain her personal_residence and therefore mr minick did not incur these expenses in the carrying on of his trade any expenses related to the cost of insuring a dwelling owned and occupied by the taxpayer as a personal_residence are not deductible sec_1_262-1 income_tax regs furthermore any expenses of maintaining a household including amounts paid for rent water utilities and the like are not deductible id thus the insurance payments and utilities expenses_incurred for the maintenance of mrs minick’s eure residence were personal expenses and not deductible as mr minick’s ordinary and necessary business_expenses the court further finds that their personal insurance premiums are not deductible as business_expenses petitioners deducted their life_insurance and medical premiums for the tax_year the payments for mrs minick’s life and medical insurance are not ordinary and necessary business_expenses because these expenses were not incurred in the furtherance of mr minick’s engineering trade or any other business conducted by him or mrs minick nor does the record demonstrate that petitioners’ payments of mr minick’s life_insurance premiums are ordinary and necessary business_expenses additionally insuring against the costs of maintaining petitioners’ health is primarily a personal concern not merely a business concern 74_tc_1229 therefore petitioners’ payments of life and medical insurance premiums are not deductible under sec_162 last petitioners deducted the cost of their directv service as a business_expense payments for television and cable bills are not deductible business_expenses if they were not directly related to a taxpayer’s business see eg 755_f2d_823 11th cir 690_f2d_40 2d cir affg in part and revg in part 76_tc_252 petitioners failed to prove how their cable service assisted mr minick with his engineering duties hence the court infers their directv payments afforded them nothing more than personal entertainment accordingly petitioners’ directv payments were personal expenses and not deductible as ordinary and necessary business_expenses conclusion petitioners have failed to prove that mr minick incurred ordinary and necessary business_expenses while traveling away from home in the pursuit of business for the tax_year the court therefore denies petitioners’ claim to business_expense deductions under sec_162 for the expenses in dispute to reflect the foregoing and respondent’s concessions decision will be entered under rule
